       Case 2:19-cv-00289-SM-MBN Document 1 Filed 01/15/19 Page 1 of 5




                            UNITED STATES DISTRICT COURT

                            EASTERN DISTRICT OF LOUISIANA


 KIM BRADY GRIFFIN,                                  CIVIL ACTION NO.

               Plaintiff                             SECTION:

 vs                                                  JUDGE

 REBECCA N. ROBICHAUX, an individual.                MAGISTRATE JUDGE

               Defendant.                            JURY TRIAL DEMANDED

___________________________________________________________________________
                                          COMPLAINT
       NOW INTO COURT, Plaintiff, KIM BRADY GRIFFIN, (hereinafter referred to as

“PLAINTIFF”) by and through undersigned counsel, brings this complaint against the above-

named DEFENDANT and in support thereof alleges the following:

                                PRELIMINARY STATEMENT

       1.       PLAINTIFF brings this action for statutory and actual damages arising from

REBECCA N. ROBICHAUX’S violations of the Fair Debt Collection Practices Act (hereinafter

referred to as the “FDCPA”), 15 U.S.C. § 1692, et seq.

                                 JURISDICTION AND VENUE

       2.       The Court has original jurisdiction pursuant to 28 U.S.C. § 1331 because this action

involves a federal question under the Fair Debt Collection Practices Act (“FDCPA”), 15 U.S.C. §

1692 et seq.

       3. Venue is proper pursuant to 28 U.S.C. § 1391(b) because PLAINTIFF and

DEFENDANT reside and/or do business in the Eastern District of Louisiana. Venue is also proper


                                                 1
        Case 2:19-cv-00289-SM-MBN Document 1 Filed 01/15/19 Page 2 of 5



in this District because the acts and transactions that give rise to this action occurred, in substantial

part, in the Eastern District of Louisiana.

                                              PARTIES

        4.      PLAINTIFF is a natural person residing in Jefferson Parish, Louisiana.

        5.      PLAINTIFF is a “consumer” as defined in the FDCPA at 15 U.S.C. § 1692a(3).

        6.      PLAINTIFF allegedly owes a (past due) consumer debt as defined by 15 U.S.C.

§ 1692a(5).

        7.      REBECCA N. ROBICHAUX, is an attorney in Lafourche Parish who regularly

collects or attempts to collect debts owed or due or asserted to be owed or due another.

        8.      PLAINTIFF is informed and believes, and thereon alleges, that DEFENDANT is

a “debt collector” as defined by 15 U.S.C. § 1692a(6).

                                     STATEMENT OF FACTS

        9.      PLAINTIFF repeats, re-alleges, and incorporates by reference, paragraphs 1

through 8 inclusive, above.

        10.     On November 26, 2018, DEFENDANT filed the collection complaint attached

hereto as Exhibit 1 in Lafourche Parish.

        11.     DEFENDANT seeks to collect from PLAINTIFF a past due amount allegedly

owed to Mr. Louis Phillip Gouaux, Jr. for repairs he performed on PLAINTIFF’S home.

        12.     PLAINTIFF’S home is located in Jefferson Parish.

        13.     At the time Mr. Gouaux, Jr. repaired PLAINTIFF’S home, the parties were

engaged in a romantic relationship.

        14.     PLAINTIFF submits Mr. Gouaux, Jr. repaired her home in furtherance of the

relationship and without expectation of repayment.


                                                   2
         Case 2:19-cv-00289-SM-MBN Document 1 Filed 01/15/19 Page 3 of 5



         15.    The parties do not dispute that Mr. Gouaux and Ms. Griffin never entered into a

written contract.

         16.    The parties also do not dispute that Ms. Griffin resides, and all work was

performed, in Jefferson Parish.

         17.    Upon service of the petition, PLAINTIFF notified DEFENDANT that the

collection lawsuit was filed in the wrong venue and requested DEFENDANT re-file in the right

venue before PLAINTIFF was forced to incur legal fees and costs objecting to the improper

venue.

         18.    DEFENDANT refused, forcing PLAINTIFF to except to the petition based on

improper venue.

         19.    PLAINTIFF is informed and believes and therefore alleges that PLAINTIFF is

entitled to statutory and actual damages along with her reasonable attorneys’ fees and costs.

PLAINTIFF reserves the right to assert additional facts and damages not referenced herein,

and/or to present evidence of the same at the time of trial.

                                  FIRST CLAIM FOR RELIEF

      VIOLATIONS OF THE FDCPA 15 U.S.C. §§ 1692i AGAINST DEFENDANT
                 BROUGHT BY PLAINTIFF INDIVIDUALLY
                     AND ON BEHALF OF THE CLASS

         20.    PLAINTIFF repeats, re-alleges and incorporates by reference, paragraphs 1

through 19 inclusive, above.

         21.    The FDCPA states a debt collector “who brings any legal action on a debt against

any consumer shall

         (1) in the case of an action to enforce an interest in real property securing the
             consumer’s obligation, bring such action only in a judicial district or similar
             legal entity in which such real property is located; or



                                                  3
       Case 2:19-cv-00289-SM-MBN Document 1 Filed 01/15/19 Page 4 of 5



       (2) in the case of an action not described in paragraph (1), bring such action only
           in the judicial district or similar legal entity –
       (A) in which such consumer signed the contract sued upon; or
       (B) in which such consumer resides at the commencement of the action.

       22.     There is no dispute that Mr. Gouaux, Jr. and Ms. Griffin did not enter into a

written contract to repair PLAINTIFF’S Jefferson Parish home.

       23.     There is also no dispute that PLAINTIFF resides in Jefferson Parish.

       24.     Nevertheless, DEFENDANT filed the collection lawsuit in Lafourche Parish.

       25.     Lafourche Parish is the wrong venue within which to file the collection lawsuit.

       26.     The only proper venue for the collection lawsuit is in Jefferson Parish.

       27.     It has been necessary for PLAINTIFF to obtain the services of an attorney to

object to the collection lawsuit’s improper venue and pursue this claim.

                               DEMAND FOR JURY TRIAL

       28. Please take notice that PLAINTIFF demands trial by jury in this action.


                                    PRAYER FOR RELIEF

       WHEREFORE, PLAINTIFF respectfully prays that this Court grant the following relief

in PLAINTIFF’S favor and that judgment be entered against DEFENDANT for the following:

       (1)     To enter judgment that the practices complained of herein are unlawful under the

               FDCPA and that DEFENDANT violated the rights of PLAINTIFF under the

               FDCPA;

       (2)     For actual damages incurred by PLAINTIFF pursuant to 15 U.S.C. § 1692k(a)(1);

       (3)     For statutory damages awarded to PLAINTIFF, not to exceed $1000, pursuant to

               15 U.S.C. § 1692k(a)(2)(A);




                                                4
Case 2:19-cv-00289-SM-MBN Document 1 Filed 01/15/19 Page 5 of 5



(4)   For reasonable attorneys’ fees for all services performed by counsel in connection

      with the prosecution of these claims;

(5)   For reimbursement for all costs and expenses incurred in connection with the

      prosecution of these claims; and

(6)   For any and all other relief this Court may deem appropriate.

DATED this 15th day of January 2019.


                                    GESUND AND PAILET, LLC
                                         /s/ Keren E. Gesund, Esq.
                                         Keren E. Gesund, Esq.
                                         Louisiana Bar No. 34397
                                         3421 N. Causeway Blvd., Suite 805
                                         Metairie, LA 70002
                                         Tel: (504) 836-2888
                                         Fax: (504) 265-9492
                                         keren@gp-nola.com
                                         Attorney for Plaintiff




                                         5
